Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 134TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 28th day of August, 2015, the
cause on appeal to revise or reverse the judgment between

LV HIGHLAND CREDIT FEEDER FUND                      On Appeal from the 134th Judicial District
LLC, ET AL, Appellants                              Court, Dallas County, Texas
                                                    Trial Court Cause No. 09-08521.
No. 05-13-01118-CV         V.                       Opinion delivered by Justice Brown. Justices
                                                    Lang and Whitehill participating.
HIGHLAND CREDIT STRATEGIES
FUND, LP, ET AL, Appellees

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the trial court’s order granting
appellees’ motions for summary judgment is AFFIRMED.

      It is ORDERED that appellees HIGHLAND CREDIT STRATEGIES FUND, LP,
HIGHLAND CREDIT STRATEGIES FUND, LTD, HIGHLAND CAPITAL MANAGEMENT,
LP, HIGHLAND GENERAL PARTNER, LP, JAMES DONDERO, JACK YANG, MARK K.
OKADA, AND DONALD J. SALVINO recover their costs of this appeal from appellants LV
HIGHLAND CREDIT FEEDER FUND LLC, CHARLES A. WALSH III, THE RUDERMAN
FAMILY CHARITABLE FOUNDATION, THE FRIEDMAN FAMILY FOUNDATION, THE
LOUIS E. WOLFSON FOUNDATION, BARBARA ROBERTS, AND ABRAM LONDON.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 9th day of November, 2015.




                                                           LISA MATZ, Clerk